Order
Per Curiam:
Ryan Bridger appeals, following an evi-dentiary hearing, the denial of his Rule 24.085 motion for post-conviction relief. Bridger claims that plea counsel was ineffective in that he: (1) manipulated Bridger to plead guilty by calling Bridger names and shaking his head during the plea hearing; (2) had an actual conflict of interest in that the second-chair counsel (had Bridger’s case gone to trial) represented a material witness against Bridger in another matter; and (3) allowed Bridger to plead guilty without first ensuring that Bridger had taken prescription psychiatric medication. Because none of his claims have merit, we affirm the motion court’s denial of Bridger’s Rule 24.035 motion. Rule 84.16(b).